Citation Nr: 0716369	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  02-05 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence was submitted to reopen a 
previously denied claim of entitlement to service connection 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The veteran served on active duty from February 1971 to March 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
application to reopen his previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) for failure to submit new and material 
evidence.  During the course of the appeal, the Board 
remanded the case to the RO in July 2003 for additional 
evidentiary and procedural development.  Thereafter, the 
denial of the claim for service connection for PTSD was 
confirmed in an October 2006 rating decision.  The case was 
returned to the Board in January 2007 and the veteran now 
continues his appeal. 


FINDINGS OF FACT

1.  In a prior final rating decision dated in March 1991, 
entitlement to service connection for PTSD was denied.  
Thereafter, in subsequent RO decisions, the denial of service 
connection for PTSD was confirmed.  

2.  The additional evidence submitted in the current 
application to reopen, subsequent to the aforementioned 
decisions, is not cumulative and redundant, bears directly 
and substantially upon the specific matters under 
consideration, and by itself or in connection with evidence 
previously assembled, raises a reasonable possibility of 
substantiating the appellant's claims of entitlement to 
service connection for PTSD.

3.  The veteran's PTSD diagnosis has been linked to a 
stressor involving enemy rocket attacks that has been 
verified to have occurred in the operational area of his 
assigned military unit in the Republic of Vietnam during 
active duty.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
As will be discussed below, because this claim is being 
granted in full, the notification and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 are 
deemed to have been fully satisfied.

Factual background and analysis:
Whether new and material evidence has been submitted reopen a 
claim of service connection for PTSD.

The veteran is service-connected and rated 10 percent 
disabled for anxiety disorder since February 1975.  He is 
seeking VA compensation for an additional psychiatric 
disability, claimed as PTSD.  Although the RO has 
characterized the claim on appeal as entitlement to service 
connection for PTSD, the veteran's appeal with regard to his 
claim is more appropriately characterized as whether new and 
material evidence was submitted to reopen this claim.  This 
is so because in March 1991 the RO denied the veteran's 
original PTSD claim.  The decision was not appealed by the 
veteran, and so that decision is final.  A subsequent 
application to reopen the claim was denied in a September 
1994 RO decision, which determined that no new and material 
evidence was submitted.  The current appeal stems from the 
veteran's application to reopen his PTSD claim, which was 
received by VA in November 1999; he must therefore submit new 
and material evidence to reopen this claim.  The Board 
acknowledges that during the course of this appeal, the RO 
reopened the veteran's claim and then denied it on its merits 
in an October 2006 rating decision.  However, the matter of 
whether new and material evidence has been received to reopen 
a claim must, in the first instance, be resolved by the 
Board.  The Board has a jurisdictional responsibility to 
consider whether it is proper for a claim to be reopened, .  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) 
and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board finds that the pertinent evidence submitted by the 
veteran since the time of the September 1994 rating decision 
that denied his application to reopen his PTSD claim includes 
oral hearing testimony and multiple psychiatric treatment 
reports which present a diagnosis of PTSD associated with the 
veteran's accounts of being subjected to enemy artillery 
attacks.  A May 2006 report from U. S. Army and Joint 
Services Records Research Center (JSRRC), formerly the Center 
for Unit Records Research (CURR) confirmed that there were 
three enemy rocket attacks in September 1971 in the 
operational area of the veteran's assigned unit at the time.  
Therefore, this evidence is new and material to the claim as 
it is not cumulative and redundant, bears directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, raises a reasonable possibility of substantiating 
the appellant's claim of entitlement to service connection 
for PTSD.  The veteran's application to reopen his previously 
denied claim in this regard was thus properly reopened for a 
de novo review on the merits in the RO decision of October 
2006.


Factual background and analysis:
Service connection for a chronic psychiatric disability, to 
include PTSD.

The veteran claims service connection for PTSD.  Service 
connection may be granted for disability resulting from 
disease or injury, incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. §  4.125(a) (2006); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner of war 
under the provisions of 38 C.F.R. § 3.1(y) (2006), and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).  

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).  In this regard, the 
veteran's service personnel records show that he served as a 
supply clerk during active duty, and that he served in the 
Republic of Vietnam for a period of just over seven months 
from August 1971 to March 1972.  According to his records, he 
was attached to the 4th Battalion, 60th Artillery from August 
1971 to September 17, 1971; then to 7th Battalion, 15th Field 
Artillery from September 17, 1971 to November 1971; then back 
to 4th Battalion, 60th Artillery from November 1971 to 
December 1971; and finally with a military unit identified by 
the abbreviation "USADD" from December 1971 to March 1972 
before returning to stateside service.  Although in his oral 
testimonies and written statements presented in support of 
his claim, the veteran denied ever actually serving as a 
supply clerk and alleges that he participated in combat 
operations with many American military units, including the 
101st Airborne Division and several other infantry and Army 
Ranger units, these allegations are not verified by his 
personnel records.  His military decorations do not indicate 
involvement in combat and his service medical records do not 
show that he ever sustained any combat-related injuries.  
Therefore, his involvement in combat cannot be conceded 
merely on the basis of his statements to that effect. 

The evidence associated with the veteran's claims file 
consists of VA psychiatric treatment reports that have 
presented diagnoses of PTSD associated with various claimed 
stressors that the veteran has alleged to have occurred 
during his period of active duty, including being subjected 
to enemy artillery attacks during his service in Vietnam.  
The psychiatric treatment reports show that the veteran had a 
tendency to confabulate details of his personal history and 
he was generally regarded to be very unreliable and poor 
historian.  Early psychiatric reports called into question 
his PTSD diagnosis as it was predicated on his unreliable 
stressor accounts.  However, in July 2006, the veteran was 
provided with a VA psychiatric evaluation that was conducted 
by a licensed Ph.D. psychologist who had reviewed his prior 
clinical history.  The diagnosis reconciles all the prior 
conflicting diagnoses and states, in pertinent part, that 
notwithstanding the veteran's unreliability as a historian, 
his anxiety disorder met the criteria for PTSD and appeared 
to be a genuine diagnosis.  The psychologist linked the PTSD 
diagnosis to the veteran's stressor accounts, including being 
subjected to enemy rocket and mortar fire while based in 
Vietnam.  The examiner stated that "(i)n spite of the poor 
reliability in the details, (the veteran's) presentation and 
history suggest the presence of multiple psychiatric problems 
in a fragile individual which were certain to have been 
exacerbated by his tour of duty in Vietnam."   

Of the many stressors accounts presented by the veteran, one 
has been verified by JSRRC, the Operational Report - Lessons 
Learned submitted by the headquarters of the 7th Battalion, 
15th Field Artillery reflected that on September 21, 1971, 
the area of operations for this unit came under three 
separate enemy rocket attacks, which resulted in the damage 
of 12 military vehicles, structural damage to a base 
building, and one American soldier killed in action, four 
American soldiers wounded in action, and one soldier of the 
Army of The Republic of Vietnam wounded in action.

The Board has considered the aforementioned evidence and 
finds that the clinical evidence indicates that the veteran's 
service-connected neurosis, anxiety disorder, is more 
correctly characterized as PTSD, according to the opinion of 
the VA psychologist who interviewed the veteran in July 2006.  
Furthermore, the evidence links this PTSD diagnosis to the 
veteran's stressor of having been subjected to enemy rocket 
attacks during Vietnam service.  The findings obtained from 
JSRRC clearly verify that such attacks occurred at the area 
of operations of the 7th Battalion, 15th Field Artillery, in 
September 1971, during the time when the veteran was assigned 
to this unit.  In the case of Pentecost v. Principi, 16 Vet. 
App. 124 (2002), the United States Court of Appeals for 
Veterans Claims (Court) issued a decision regarding service 
connection for PTSD, in which the veteran claimed he was 
exposed to incoming enemy artillery fire and the unit records 
confirmed that the veteran's unit was exposed to rocket 
attacks.  The Court held that, "Although the unit records do 
not specifically state that the veteran was present during 
the rocket attacks, the fact that he was stationed with a 
unit that was present while such attacks occurred would 
strongly suggest that he was, in fact, exposed to the 
attacks."  Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002).  Therefore, resolving all doubt in the veteran's 
favor, the Board will find that the in-service stressor 
linked to the veteran's PTSD diagnosis has been verified.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  His 
claim for service connection for PTSD is thus granted, 
subject to the applicable laws and regulations that govern 
awards of VA compensation.  38 C.F.R. § 3.400 (2006). 




ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened.

Entitlement to service connection for PTSD is granted.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


